Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated 09/12/2022. The following action is taken:

The claims are rejected for the same reasons set for in the previous office action mailed 6/10/2022 and repeated herein:
Applicant’s representative is respectfully asked to setup a telephonic interview with the examiner to discuss the outstanding office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (7359134).
The reference shows a magnetic disk device comprising: a plurality of magnetic disks; a plurality of magnetic heads provided 5correspondingly to the plurality of magnetic disks and configured to carry out read/write of data from/to the magnetic disks figs 1 and 5; and a control section configured to control read/write of the magnetic heads fig 1 elements 11, 13, 17, 16…etc, wherein 10each of the plurality of magnetic disks includes a first storage section storing therein control information concerning read/write of the magnetic head (such information is known as SMART information 4 containing fig 1 4A, fig 3  4B, and fig 4 4C, and the control section switches the first storage 15section which is a storage destination of first information that is at least a part of the control information from the magnetic disk to another magnetic disk (such information read on switching between the first SMART information to another based on the head selected) as cited in column 7 lines 1-14. The newly added limitation “and controls to allow the first storage section to store the first information again after the switch” merely read on updating the count information in the first storage as the heads are switched from one disk to another as long as the count within the threshold. 

With respect to the limitation of claim 2. The claim read on a disk having “sets” and switching between the sets as in reading from one set to another. Applicant’s attention is drawn to fig 5 having sets “LBA” and it is switched from one disk surface to another  based on which disk surface is being reproduced.
The limitation of claim 10 merely read on any information pertaining to the disk such as erro count in fig 10.

Claim Objections
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach control information storage count and when it reaches a count value it switches from one set to another.
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant’s argument is centered around the newly added limitation in claim 1. The limitation read on writing data into any data sections as the reading/writing heads are switched between the disks as long as the “updated count” is within the threshold range.  Applciant’s attention is drawn to fig 10 wherein a “current value” indicative if the switched disk can be recorded based on the threshold value.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688